
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.78


  AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1. CONTRACT
ID CODE   PAGE OF
PAGES                         J   1    7   2.   AMENDMENT/MODIFICATION NO.
P00011   3. EFFECTIVE DATE
02-May-2008   4.   REQUISITION/PURCHASE REQ. NO.
SEE SCHEDULE   5. PROJECT NO. (If applicable)   6.   ISSUED BY   CODE   M67854  
7.   ADMINISTERED BY (If other than item 6)   CODE   S1103A                    
              MARCORSYSCOM
ATTN CT/LYNN FRAZIER
2200 LESTER STREET
QUANTICO VA 22134-5010               DCMAATLANTA
ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE
SUITE 300
SMYNRA GA 20080   SCD:     A   8.  
NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)      
9A. AMENDMENT OF SOLICITATION NO.                               FORCE PROTECTION
INDUSTRIES, INC
DAMON WALSH       9B. DATED (SEE ITEM 11)                               9801
HIGHWAY 78, #1
LADSON SC 29456   X   10A. MOD. OF CONTRACT/ORDER NO.
M67854-06-C-5162                           CODE 1EFH8   FACILITY CODE   X   10B.
DATED (SEE ITEM 13)
11-Aug-2006   11.    THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS   o  
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer    o is extended,     o is not extended.
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods: (a)
By completing Items 8 and 15, and returning                        copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter; provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.   12.   ACCOUNTING AND APPROPRIATION DATA
(If required)
See Schedule   13.   THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.  
    A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A:       B.
THE ABOVE NUMBERED CONTRACT/ORDER ISMODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103 (B).   X   C. THIS
SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: FAR
43.103(a)(3) Mutual Agreement of the Parties       OTHER (Specify type of
modification and authority)   E.   IMPORTANT:    Contractor    o is not,    ý is
required to sign this document and return 1 copies to the issuing office.   14.
  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)     Modification
Control Number:        hamptonc082639 The contract is modified to (1) place 151
Ridgback vehicles on contract; and (2) place spare parts on contract for the
Ridgback vehicles.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Except as provided herein, all terms and conditions of the document referenced
in Item9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.  

15A. NAME AND TITLE OF SIGNER (Type or print)   16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)     Otis Byrd   DAVID J. HANCE / CONTRACTING
OFFICER     Director of Contracts   TEL: (703) 432-5018   EMAIL:
david.hance@usmc.mil   15B. CONTRACTOR/OFFEROR   15C. DATE SIGNED   16B. UNITED
STATES OF AMERICA   16C. DATE SIGNED
/s/ Otis Byrd


--------------------------------------------------------------------------------

(Signature of person authorized to sign)
 
5/15/2008
 
BY/s/ David J. Hance


--------------------------------------------------------------------------------


 
19-May-2008         (Signature of Contracting Officer)       EXECPTION TO SF 30
APPROVED BY OIRM 11-84       30-105-04   STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

[***] INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1

--------------------------------------------------------------------------------



SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION A—SOLICITATION/CONTRACT FORM

        The total cost of this contract was increased by $91,549,216.00 from
$189,091,509.16 to $280,640,725.16.

SECTION B—SUPPLIES OR SERVICES AND PRICES


CLIN 0128 is added as follows:


ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT PRICE   AMOUNT 0128      
151   Each   $[***]   $[***]NTE     Ridgback Vehicles                     FFP  
                  FMS CASE: UK-P-LTS, MILSTRIP: PUK045/8121/6003/0LTS; RSN: 001;
                    PURCHASE REQUEST NUMBER: M6785408RCF0137 AA                
    See attached Performance Specification for Ridgback Vehicles                
    FOB: Contractor Facility                     FOB: Origin                    
                              NET AMT       $[***]                     $[***]  
  ACRN CG                     CIN: 000000000000000000000000000000              
 
CLIN 0129 is added as follows:
 
 
 
 
 
 
 
 
ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT 0129       1   Lot   $[***]   $[***]NTE     Ridgback Spare Parts        
            FFP                     FMS CASE: UK-P-LTS, MILSTRIP:
PUK044/8121/6011/0LTS; RSN: 002;                     PURCHASE REQUEST NUMBER:
M6785408RCF0137 AB                     Detailed list of Ridgback spare parts to
be determined during definitization process.                     FOB: Origin    
                                              NET AMT       $[***]              
      $[***]     ACRN CH                     CIN: 000000000000000000000000000000
               

[***] INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2

--------------------------------------------------------------------------------



SECTION E—INSPECTION AND ACCEPTANCE

The following Acceptance/Inspection Schedule was added for CLIN 0128:

INSPECT AT   INSPECT BY   ACCEPT AT   ACCEPT BY

Origin

  Government   Origin   Government

The following Acceptance/Inspection Schedule was added for CLIN 0129:

INSPECT AT   INSPECT BY   ACCEPT AT   ACCEPT BY

Origin

  Government   Origin   Government

SECTION F—DELIVERIES OR PERFORMANCE

        The following have been added by full text:


RIDGBACK DELIVERY SCHEDULE

        The following Delivery Schedule item has been added to CLIN 0128:

CLIN   DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC 0128   31-AUG-2008   5  
FORCE PROTECTION INDUSTRIES, INC.
Susan Harp, Program Manager         30-SEP-2008   10   9802 Hwy 78, Bldg 1
Ladson, SC 29456         31-OCT-2008   10   Office (843) 574-7157
Mobile (843) 224-3054         30-NOV-2008   10   susan.harp@forceprotection.net
FOB: Origin         31-DEC-2008   10        
 
 
31-JAN-2009
 
30
 
 
 
 
 
 
27-FEB-2009
 
40
 
 
 
 
 
 
31-MAR-2009
 
36
 
 
 
 
The following Delivery Schedule item has been added to CLIN 0129:
CLIN
 
DELIVERY DATE
 
QUANTITY
 
SHIP TO ADDRESS
 
UIC 0129   POP 31-AUG-2008 TO
31-MAR-2009   N/A   FORCE PROTECTION INDUSTRIES, INC.
Susan Harp, Program Manager
9802 Hwy 78, Bldg 1
Ladson, SC 29456
Office (843) 574-7157
Mobile (843) 224-3054
susan.harp@forceprotection.net
FOB: Origin    

[***] INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

3

--------------------------------------------------------------------------------



SECTION G—CONTRACT ADMINISTRATION DATA

Accounting and Appropriation


Summary for the Payment Office

As a result of this modification, the total funded amount for this document was
increased by $91,549,216.00 from $189,091,509.16 to $280,640,725.16.

CLIN 0128:
Funding on CLIN 0128 is initiated as follows:

ACRN: CG


CIN: 000000000000000000000000000000

Acctng Data: 97-11X8242 2880 000 74 802 0 065916 2D PUK045/8121/6003/0LTS

Increase: $79,549,216.00


Total: $79,549,216.00


CLIN 0129:
Funding on CLIN 0129 is initiated as follows:


ACRN: CH


CIN: 000000000000000000000000000000

Acctng Data: 97-11X8242 2880 000 74 802 0 065916 2D PUK044/8121/6011/0LTS

Increase: $12,000,000.00


Total: $12,000,000.00


SECTION I—CONTRACT CLAUSES

The following have been added by full text:


RIDGEBACK PRICING CLAUSES

The following have been added by full text:


RIDGBACK PROVISIONS

52.216-23 EXECUTION AND COMMENCEMENT OF WORK (APR 1984)

The Contractor shall indicate acceptance of this modification by signing and
returning one copy to the Contracting Officer no later than seven (7) calendar
days from receipt. Upon acceptance by both parties, the Contractor shall proceed
with performance of the work, including purchase of necessary materials.

[***] INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4

--------------------------------------------------------------------------------



52.216-24 LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

(a)In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding 50% of the amount of this
modification.

(b)The maximum amount for which the Government shall be liable if this contract
is terminated is 50% of the amount of this modification.

252.217-7027 CONTRACT DEFINITIZATION (OCT 1998)

(a)A fixed-price contract modification is contemplated. The Contractor agrees to
begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit a detailed fixed price proposal
and cost or pricing data supporting its proposal.

(b)The schedule for definitizing this contract is as follows (insert target date
for definitization of the contract action and dates for submission of proposal,
beginning of negotiations, and, if appropriate, submission of the make-or-buy
and subcontracting plans and cost or pricing data).


Submission of detailed proposal:

  June 13, 2008

Audit of proposal by DCAA:

  July 14, 2008

Technical evaluation received:

  July 14, 2008

Negotiations completed:

  July 21, 2008

Conract Modificaiton Definitized:

  August 11, 2008

(c)If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

(1)After the Contracting Officer's determination of price or fee, the contract
shall be governed by—

(i)All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

(ii)All clauses required by law as of the date of the Contracting Officer's
determination; and

(iii)Any other clauses, terms, and conditions mutually agreed upon.

(2)To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

(d)The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price in no event to exceed 100% of the
amount of this not-to-exceed contract modification.

        (End of clause)

[***] INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

5

--------------------------------------------------------------------------------



SECTION J—LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

The following have been added by full text:


RIDGBACK PERFORMANCE SPEC

SECTION J—LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

The Table of Contents has changed to add Attachment 8, RIDGBACK Performance
Specification:

Exhibit/Attachment Table of Contents

DOCUMENT TYPE   DESCRIPTION   DATE   Attachment 1   Attachment B:            
Performance             Specifications         Attachment 2   Attachment A:
Statement of Work         Attachment 3   Attachment 3 OCB     20-DEC-2006  
Attachment 4   Attachment 4 FDB         Attachment 5   Attachment 5 MWB    
20-DEC-2006   Attachment 6   FSR TOOLS LIST     09-FEB-2007   Attachment 7  
BPMTU and Tools list     01-MAY-2007   Attachment 8   RIDGBACK Performance
Specification     16-MAY-2008  

[***] INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

6

--------------------------------------------------------------------------------



[***] INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.78

